[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION FOR RECONSIDERATION #204 OBJECTION TO MOTION FOR RECONSIDERATION #194
The defendants, Lawrence Pace, Sr., Lawrence Pace, Jr., Mark Pace and David Pace have filed a motion to reconsider the decision of the court, Ballen, J., in which the court granted the plaintiff's motion to strike the defendants' special defenses. (Motion To Strike #186, Memorandum of Decision, November 18, 1998). The defendants base their motion to reconsider solely on CT Page 7635 the ground that the "courts [sic] decision and the conclusions contained within said Memorandum of Decision are contrary to recent Connecticut Appellate Court decisions." The plaintiff has filed an objection to the defendants' motion for reconsideration.
Although the defendants have captioned their motion as one for reconsideration, the defendants have filed what amounts to a motion to reargue, pursuant to Practice Book § 11-12(a), which provides: "A party who wishes to reargue a decision or order rendered by the court shall, within twenty days from the issuance of notice of the rendition of the decision or order, file a motion to reargue setting forth the decision or order which is the subject of the motion, the name of the judge who rendered it,and the specific grounds for reargument upon which the partyrelies." (Emphasis added.)
The defendants have failed to specify in what manner the court's decision conflicts with recent appellate authority, and have failed to identify the appellate authority upon which they rely. Accordingly, The defendants' motion is denied and the plaintiff's objection thereto is sustained.
BALLEN, JUDGE TRIAL REFEREE